Citation Nr: 0702114	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-12 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
on a direct basis.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from April 1961 to December 
1964.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision in which the RO denied service connection for 
bilateral hearing loss. The veteran filed a notice of 
disagreement (NOD) in October 2004, and the RO issued a 
statement of the case (SOC) in March 2005. The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in March 2005.

In August 2005, the veteran provided testimony during a 
hearing before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.

Regarding a Board hearing, in his March 2005 substantive 
appeal, the veteran requested a hearing before a Veterans Law 
Judge at a local VA office (Travel Board hearing). In May 
2005, the RO received the veteran's signed form accepting a 
videoconference hearing in lieu of a Travel Board hearing.  
In November 2005 correspondence, the veteran's representative 
notified the RO of the veteran's intent to withdraw his 
request for a Board videoconference hearing.  Thereafter, in 
a December 2005 letter to the veteran, the RO requested that 
the veteran confirm his withdrawal of a videoconference 
hearing before the Board by signing and dating an 
accompanying VA Form 21- 4138.  When the case arrived at the 
Board without confirmation of the withdrawal, in July 2006, 
the Board remanded the matter to the RO  to ascertain whether 
the veteran intended to withdraw his request for a Board 
videoconference hearing.  After ascertaining that the veteran 
did intend to withdraw his hearing request, the RO returned 
this matter to the Board for further appellate consideration.

As a finally preliminary matter, the Board notes, as 
explained below, that the record raises the matter of the 
veteran's entitlement to service connection for bilateral 
hearing loss as secondary to the veteran's service-connected 
tinnitus.  See 38 C.F.R. § 3.310(a) (2006).  As the RO has 
not adjudicated this matter, and it is not inextricably 
intertwined with the matter of service connection for 
bilateral hearing loss on a direct basis (see Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991)), it is not properly 
before the Board; hence, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Audiometric testing during service reflects that the 
veteran did not have hearing loss in service or for 
approximately 40 years thereafter, and there is no competent, 
persuasive medical opinion indicating that the veteran's 
current bilateral hearing loss disability is related to 
service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss on a direct basis are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

The September 2004 pre-rating letter notified the veteran and 
his representative of VA's responsibilities to notify and 
assist him in his claim, and requested that the veteran 
provide evidence regarding the existence of hearing loss from 
military service to the present time.  The letter noted that 
the veteran had indicated he had no private or VA treatment 
for his hearing loss.  The letter also provided notice that 
to support a claim for service-connected compensation 
benefits, the evidence must show three things: an injury in 
military service or a disease that began in or was made worse 
during military service, or an event during military service 
that caused an injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  
Thereafter, the veteran and his representative were afforded 
an opportunity to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

The aforementioned letter also provided notice that VA is 
responsible for obtaining medical records, employment 
records, or records from other Federal agencies and to make 
reasonable efforts to obtain relevant records not held by a 
Federal agency.   The RO also wrote, on page 3: "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  The Board finds that the RO's September 204 letter 
thus satisfied the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by a claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefit.  In the matter now 
before the Board, the September 2004 letter addressed above-
the document substantially meeting the VCAA's notice 
requirements-was furnished to the veteran before the October 
2004 rating action on appeal; hence, Pelegrini's timing of 
notice requirement is met.

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The veteran's status is not at issue in this case.  While the 
RO did not notify the veteran of pertinent information 
regarding the assignment of a disability rating or an 
effective date, on these facts, such omission is harmless.  
Id.  Because the Board's decision herein denies service 
connection for the claimed disability, no disability rating 
or effective date is being assigned.  Accordingly, there is 
no possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining all evidence 
necessary to substantiate his claim.  The veteran initially 
indicated that there were no VA or private treatment records, 
and later sent a letter with attached audiological 
examination results from a private physician.  In addition, 
in September 2004, the veteran underwent a VA ear disease 
examination, the report of which is of record.  Moreover, the 
veteran testified before a DRO in August 2005, and a 
transcript of that hearing is of record.  Also, as indicated 
above, there is no outstanding request for a Board hearing.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service. 38 C.F.R. 
§ 3.303(d) (2006).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent. 38 C.F.R. § 3.385 (2006).

A private September 2004 audiological report indicates that 
the veteran has a bilateral hearing loss disability.  
Specifically, the veteran's pure tone thresholds, in decibels, 
were as follows:

Hertz
1,000
2,000
3,000
4,000
Right 
ear
15
25
40
55
Left 
ear
15
10
30
50

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.

However, the claim for service connection for bilateral 
hearing loss must, nonetheless, be denied in the absence of 
competent, persuasive evidence establishing a medical nexus 
between the bilateral hearing loss disability and service.

The veteran complained of hearing loss in service.  However, 
the report of a March 1964 audiometric evaluation indicated 
the following results:

Hertz
1,000
2,000
3,000
4,000
Right 
ear
0
0
N/A
0
Left 
ear
0
0
N/A
0

When these figures, written in ASA units, are converted to 
ISO units, they are as follows:

Hertz
1,000
2,000
3,000
4,000
Right 
ear
10
10
N/A
5
Left ear
10
10
N/A
5




Subsequent in-service audiometric testing revealed the 
following results:

Hertz
1,000
2,000
3,000
4,000
Right 
ear
-5
-5
0
5
Left 
ear
-5
-10
-5
5

When these figures, written in ASA units, are converted to 
ISO units, they are as follows:

Hertz
1,000
2,000
3,000
4,000
Right 
ear
5
5
10
10
Left ear
5
0
5
10

An October 1964 treatment note indicates that there was 
slight loss of hearing at 6000 and 8000 bilaterally, "but 
really not enough to be concerned about."  The treatment 
note reflects a diagnosis of  bilateral tinnitus.  

The October 1964 report of separation examination notes 
complaints of hearing loss, but includes a comment that 
audiograms had revealed normal hearing.  Audiometric 
findings, at that time, were as follows:

Hertz
1,000
2,000
3,000
4,000
Right 
ear
-10
-10
5
10
Left 
ear
-10
-10
-10
0

When these figures, written in ASA units, are converted to 
ISO units, they are as follows:

Hertz
1,000
2,000
3,000
4,000
Right 
ear
0
0
15
15
Left ear
0
0
0
5

Thus, the audiometric testing taken during service do not 
document findings demonstrating any hearing loss in service.  

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Here, 
however, there is no medically sound basis for attributing 
the veteran's bilateral hearing loss disability to service.  

A January 1968 VA examination report indicates the following 
readings, in ISO units

Hertz
1,000
2,000
3,000
4,000
Right 
ear
5
5
N/A
15
Left ear
0
0
N/A
15

The first clinical evidence of a hearing loss disability is 
the September 2004 private audiology report noted above, 
approximately forty years after service.  The Board notes 
that the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Further, there is no competent, persuasive opinion indicating 
that the veteran's current hearing loss disability is related 
to service.  Neither Dr. "D.C.", the audiologist who 
prepared the September 2004 audiology report, nor the VA 
physician who conducted the September 2004 ear disease 
examination offered any opinion as  to a possible 
relationship between the veteran's current bilateral hearing 
loss and service.  While both included comments as to the 
relationship between the  veteran's bilateral hearing loss 
and his service-connected tinnitus.  However, as explained 
above, that is not a matter now before the Board.  
Significantly, neither the veteran nor his representative has 
identified or alluded to the existence of any competent 
evidence to support the claim.

The Board has considered the veteran's assertions in this 
appeal.  To the extent that he has asserted that his 
bilateral hearing loss is related to noise exposure during 
service, as a layperson without appropriate medical training 
and expertise, he simply is not competent to render a 
probative (i.e., persuasive) opinion on such a matter. See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  For these reasons, the veteran's own assertions 
as to the etiology of his condition have no probative value.

Under these circumstances, the Board concludes that the claim 
for service connection for bilateral hearing loss on a direct 
basis must be denied. In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent, persuasive 
evidence to support the claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss on a direct 
basis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


